Citation Nr: 0927148	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-21 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from October 1954 to April 1956.

Procedural history

In a March 1958 rating decision, the RO in Seattle, 
Washington denied the Veteran's claims of entitlement to 
service connection for amnesia, residuals of a head injury 
and a "nervous condition" [by which was meant a psychiatric 
disability, not a neurological disorder].  The Veteran was 
properly notified of the RO's decision.  He did not appeal. 

In July 2002, the Veteran filed a claim seeking entitlement 
to service connection for PTSD.  His claim was denied by the 
Portland RO in a July 2003 rating decision.  The Veteran 
initiated an appeal of this decision and requested de novo 
review by a Decision Review Officer (DRO).  The DRO issued a 
statement of the case (SOC) in May 2005 that continued the 
denial of his claim.  The Veteran's appeal was perfected with 
the timely submission of his substantive appeal (VA Form 9) 
in June 2005.

In a May 2007 decision, the Board denied the Veteran's claim 
of entitlement to service connection for PTSD.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In a November 2008 
decision, the Court noted that the Veteran made "no 
assignment of error with respect to the Board's denial of 
service connection for PTSD" and considered that issue to 
have been abandoned.  However, the Court indicated that the 
issue of entitlement to service connection for a psychiatric 
disorder other than PTSD had been reasonably raised by the 
Veteran and remanded the case for consideration of that 
issue. 

As set forth in more detail below, the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is being reopened due to the receipt 
of evidence which is deemed to be new and material.  That 
issue is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In March 1958 the RO denied the Veteran's claim of 
entitlement to service connection for nervousness.  A timely 
appeal as to that issue was not perfected.

2.  The evidence associated with the claims folder subsequent 
to the RO's March 1958 rating decision is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1958 decision denying the claim of 
entitlement to service connection for a psychiatric 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38  C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the March 1958 RO decision, new and material 
evidence has been received which serves to reopen the claim 
of entitlement to service connection for nervousness. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder other than PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board's May 2007 decision contained an extensive 
discussion of the notice requirements of the VCAA [see the 
Board's May 17, 2007 decision, pages 3-6.]  In its 
discussion, the Board stated that "the notice requirements 
of the VCAA have been satisfied with respect to the issue on 
appeal."  The Court's November 2008 memorandum decision did 
not articulate any errors in terms of VA's duty to notify the 
Veteran under the VCAA.  The Board is confident that if there 
were errors in terms of VCAA notice, or the Board's 
discussion thereof, this would have been brought to the 
Board's attention for the sake of judicial economy.  The 
Board is aware of the Court's stated interest in conservation 
of judicial resources and in avoiding piecemeal litigation.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court 
will [not] review BVA decisions in a piecemeal fashion"].

Because the Court's decision found no fault in the Board's 
previous notice discussion, and for the sake of economy, that 
complete discussion will not be repeated.

The Veteran's claim of entitlement to service connection for 
a psychiatric disability other than PTSD was previously 
denied in a March 1958 rating decision.  The Board is of 
course aware of the Court's decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), which specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen 
a previously and finally denied claim.  In the instant case, 
the Veteran has not been provided with notice of the Court's 
decision in Kent.  However, the Veteran is represented by an 
attorney who is clearly familiar with the case and is 
obviously aware of the kinds of evidence needed to 
substantiate his claim.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) [appellant's representation by counsel 
"is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error."]  In any event, since the claim is being reopened, 
there can be no error based on any inadequate Kent notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

However, under the VCAA VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence. Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  
Following the Court's decision, in April 2009, the Board 
wrote a letter to the Veteran's attorney and informed him 
that he had the opportunity to submit additional argument 
and/or evidence in support of the Veteran's appeal before the 
Board proceeded with readjudication.  No response was 
received.   
  
Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).

Personality disorders are considered to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2008).


Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the Veteran's claim to reopen was 
initiated in September 2006, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim. See Evans v. Brown, 9 Vet. App. 
273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).


The November 2008 Court Order 

As was described in the Introduction, this issue was remanded 
by the Court in a November 2008 decision.  The Board 
initially wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis of the matter of whether 
new and material evidence has been submitted to reopen a 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder other than PTSD has been 
undertaken with that obligation in mind.

The Court's November 2008 decision observed that the Veteran 
had previously filed a claim seeking entitlement to service 
connection for nervousness, amnesia and residuals of a head 
injury.  The claim was denied in an unappealed March 1958 RO 
rating decision.  

During a September 2006 hearing, the Veteran's representative 
requested that the issue of entitlement to service connection 
for PTSD be read to encompass "[a]ny type of . . . anxiety 
disorder that's associated with the trauma he suffered in the 
military."  

In the November 2008 memorandum decision, the Court stated 
with respect to the May 2007 decision in which the Board 
denied the Veteran's claim of entitlement to service 
connection for PTSD:

The Board addressed only the appellant's 
entitlement to service connection for PTSD in its 
decision.  The Board did not discuss the issue of 
entitlement to service connection for [an] anxiety 
disorder or any psychiatric disorder other than 
PTSD.  Accordingly the Court will vacate the May 
17, 2007, Board decision, to the extent that the 
Board failed to address this claim, and remand the 
matter for adjudication of the appellant's claim 
for service connection for a psychiatric disorder 
other than PTSD.  On remand, the Board should 
determine whether the appellant is required to 
present new and material evidence to reopen such a 
claim, in light of the RO's prior final decision 
denying service connection for nervousness, 
amnesia, and residuals of a head injury; and, if 
so, whether new and material evidence had been 
presented.

See the November 2008 Memorandum decision, page 3.

With respect to the Court's first instruction, whether new 
and material evidence is required to reopen the Veteran's 
claim, the Veteran was originally denied service connection 
for nervousness, amnesia and residuals of a head injury.  
Since the Veteran's original claim was clearly based on 
psychiatric symptoms, the Board finds that the September 2006 
claim seeking service connection for an acquired psychiatric 
disorder (other than PTSD) is the same as the original claim 
which had been denied by the RO in March 1958.  The Veteran 
was, and is, seeking entitlement to service connection for an 
acquired psychiatric disability, which he contends is related 
to his military service.  Because the original claim was 
finally denied in the unappealed march 1958 RO rating 
decision, new and material evidence will be required to 
reopen the claim.  See 38 U.S.C.A. § 5108, 7105 (west 2002);  
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2008).  

With respect to the second part of the Court's instructions, 
the Board now move on to address the question of whether new 
and material evidence has been submitted. 

Factual background

The "old" evidence 

When the Veteran's claim was denied by the RO in March 1958, 
the record contained the Veteran's service treatment records 
and a January 1958 VA hospitalization case summary. 

The Veteran's service treatment records document that he was 
"found lying by the side of the road" in September 1955 
after being found by a passing motorist.  He had no 
recollection of events preceding this.  He complained of 
soreness on the left side of his forehead.  Scratches on the 
left side of his face were noted.  He was diagnosed with a 
concussion and hospitalized.  Psychiatric testing conducted 
during his hospitalization revealed "an individual who has a 
strong need to appear in a 'favorable psychiatric' light and 
yet a person who still shows sing of considerable free 
floating anxiety, tension and mild depression."  The 
Veteran's diagnosis was changed from a concussion to a 
dissociative reaction.  

A medical board report described several developmental 
problems that continued into the Veteran's military service.  
Specifically, the report noted that the Veteran was a 
"problem child" who "refused to recognize authority in any 
form" and did not display any sense of responsibility.  The 
medical board further stated that the Veteran's "adjustment 
to the service was poor.  In boot camp he was repeatedly 
admitted to the sick list for nervous symptoms of fatigue, 
collapse, and fainting.  He was seen by the psychiatrist who 
noted that he was poorly motivated and had 'psychoneurotic 
tendencies'". 

The January 1958 hospitalization case summary note diagnosed 
the Veteran with an emotional unstable personality.  He was 
noted to have "a long history back into his early childhood 
of misdemeanor, temper, lack of control, feelings of 
inferiority, lack of ability to cope with the exigencies of 
life."

The March 1958 rating decision

In the March 1958 rating decision, the RO found that the 
Veteran had a constitutional or developmental abnormality and 
not a disease or disability that was related to his military 
service. 

The Veteran was informed of the March 1958 rating decision in 
a letter from the RO dated April 1, 1958.  He did not perfect 
an appeal.  

Additionally received evidence will be discussed below.

Analysis

The March 1958 rating decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2008).  As 
explained above, the Veteran's claim of entitlement to 
service connection an acquired psychiatric disorder may only 
be reopened if he submits new and material evidence.  See 38 
U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2008); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e., after 
March 1958] evidence bears directly and substantially upon 
the specific matter under consideration. i.e., whether the 
Veteran has an acquired psychiatric disorder that is related 
to his military service. 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  In this case, 
the RO denied the Veteran's claim because Hickson elements 
(1) and (3) were lacking.  [Element (2) was satisfied by the 
references to in-service psychiatric symptomatology in the 
service treatment reports.]   Element (1) was lacking because 
the RO determined that the Veteran had a personality 
disorder, which as noted above is considered by VA to be a 
constitutional or developmental abnormality for which service 
connection may not be granted.

The evidence associated with the Veteran's claims folder 
since March 1958 includes the Veteran's VA treatment records, 
hospitalization treatment records, an October 2004 VA 
examination, the February 2005 and September 2006 hearing 
transcripts, a lay statement from P.L.M and an excerpt from a 
medical treatise. 

The recently submitted VA treatment records include a 
September 2003 treatment note that diagnosis the Veteran with 
"organic affective disorder secondary to [a] head injury."  
This evidence is both new and material, insofar as it was not 
previously before the RO and it substantiates a previously 
unsubstantiated fact, the presence of the psychiatric 
disability that is related to the Veteran's in-service 
injury.  Although this opinion appears to rely on the 
Veteran's own statements rather than any clinical findings or 
a review of his prior medical history, it is presumed to be 
credible.  See Justus, supra.

The Board concludes that the claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD is reopened.  

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
Veteran's claim, this does not mean that the claim must be 
allowed based on such evidence.  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In particular, the standard of review changes at this point. 
As was alluded to in the VCAA discussion above, VA's 
statutory duty to assist the Veteran in the development of 
his claim attaches at this juncture. In particular, the 
Justus presumption of credibility no longer attaches.

For the reasons explained below, the Board finds that 
additional development is necessary before it may proceed to 
a decision on the merits of the claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is reopened. To that extent, the 
appeal is allowed.




REMAND

For reasons stated immediately below, the Board finds that 
this case must be remanded to the agency of original 
jurisdiction for additional development.

As was described above, there is now of record evidence, in 
the form of the September 2003 VA treatment record, which 
suggests the Veteran developed organic affective disorder 
secondary to a head injury.  This report, while sufficient to 
reopen the claim, is not sufficient to allow the claim.

The evidence associated with the Veteran's claims folder 
since March 1958 also includes an October 2004 VA examination 
report.  In that report, the VA examiner stated that the 
Veteran's diagnosis of organic affective disorder was 
inaccurate.  Instead, under the "DSM-IV diagnostic schema, 
this would more accurately be currently called mood disorder 
(bipolar) secondary to general medical condition (closed head 
injury)."  

Other VA treatment records diagnose the Veteran with bipolar 
disorder.  The October 2004 VA examiner stated that the 
Veteran's symptomatology did not satisfy the criteria for 
bipolar disorder.  The Veteran's current psychiatric 
diagnosis, as well as the relationship between any currently 
diagnosed psychiatric disability and the Veteran's military 
service, remains unclear.

Accordingly, this case presents certain medical questions 
which cannot be answered by the Board. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern whether 
the Veteran has an acquired psychiatric disability as opposed 
to a personality disorder, if so, whether this disability is 
related to his in-service head injury.  Additional 
evidentiary development is required.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the Veteran and ask 
that he identify any recent medical 
examination, hospitalization or treatment 
records pertaining to a psychiatric 
disorder. Any records so identified and 
obtained should be associated with the 
Veteran's VA claims folder.

2.  VBA should make arrangements for the 
Veteran to be examined by a psychologist.  
Appropriate testing should be completed, 
if deemed to be necessary by the examiner.  
The examiner should indicate whether an 
acquired psychiatric disability (versus a 
personality disorder) exists, and if so, 
whether such a disability is the result of 
the Veteran's in-service head injury or 
any other incident of service.  The 
examiner should also opine as to whether 
the Veteran had a pre-existing personality 
disorder that was aggravated during or due 
to  military service. The report of the 
examination should be associated with the 
Veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
then readjudicate the issue of entitlement 
to service connection for an acquired 
psychiatric disorder other than PTSD.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond. 
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


